Citation Nr: 0333315	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-00 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
including pulmonary tuberculosis.  

2.  Entitlement to an increased disability rating for 
bursitis of the left shoulder, currently evaluated as 
20 percent disabling.  

3.  Entitlement to an increased disability rating for 
bursitis of the right shoulder, currently evaluated as 
20 percent disabling.  

4.  Entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On June 4, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the veteran for right and 
left shoulder disabilities, and a low 
back disability, to include degenerative 
disc disease of the lumbar spine, since 
December 1998; and a lung disorder, 
including pulmonary tuberculosis since 
service separation.  Obtain records from 
each health care providers the appellant 
identifies.

2.  The record indicates the veteran was 
treated for ailments other than his 
defective hearing by Dr. Douglas Clark, 
7608 N. Union Blvd. Colorado Springs, 
Colorado 80920; and for bronchial 
problems by Dr. Robert Varnum, Margery 
Reed Building, 25 E. Jackson Street, 
Suite 202, Colorado Springs, Colorado 
80907-6897, during 1997.  Concurrently 
with #1, make arrangements to obtain all 
clinical and outpatient treatment 
records, test reports, and chest X-rays 
from these physicians.

3.  After the development outlined in 
Paragraphs 1 and 2 has been completed to 
the extent possible, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following examination:  orthopedic 
examination to determine the current 
severity of the veteran's degenerative 
disc disease of the lumbar spine, and 
bursitis of the right and left shoulders.  
Send the claims folder to the examiner 
for review.  The examiner is asked to 
perform complete range of motion studies 
of the shoulders and lumbar spine and 
specifically note if motion of the right 
or left arm is impeded due to pain 
between the side and shoulder or to 25 
degrees from the side.  The examiner is 
asked to define normal range of motion of 
the lumbar spine.  The examiner is 
further requested to determine whether it 
is at least as likely as not that the 
veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Further, the examiner is 
asked to express an opinion as to whether 
it is at least as likely as not that the 
veteran's low back pain or flare-ups of 
pain result in any additional loss of 
motion of the lumbar spine supported by 
objective findings.  The examiner should 
note whether the veteran has a history of 
incapacitating episodes due to acute 
signs and symptoms from his degenerative 
disc disease of the lumbar spine during 
the last 12 months.  (Incapacitation is 
defined for rating purposes as bedrest 
prescribed by a physician.)  If there is 
such a history, the examiner should note 
the frequency and duration of such 
episodes.

4.  After the development outlined in 
Paragraphs 1 and 2 has been completed to 
the extent possible make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following examination:  pulmonary 
examination to determine if the veteran 
has any current disorder of the lungs 
that began during or is causally related 
to any incident of service.  The examiner 
is asked to diagnose any current lung 
disorder and review the claims folder, to 
include the service medical records dated 
in February 1955, which show complaints 
of shortness of breath; a February 1969 
clinical record cover sheet, which shows 
that the veteran was admitted for 
treatment of bronchitis; and January 1996 
complaints of chest pains with a notation 
that a chest X-ray showed enlarged hilar 
nodes on the left.  

After the review of the claims file and 
an examination of the veteran,  the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any currently 
diagnosed lung disorder began during or 
is causally related to military service.   

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



